DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No new Information Disclosure Statement(s) (IDS) have been filed with this application or since 05 February 2021, the date of the Applicant’s most recent response. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 February 2021 has been entered.
 
Status of Claims
Applicant’s arguments have been fully considered.  Claims 1, 4, 6, 10, 13 and 15 have been amended.  Claims 1-27 are presented for examination, of which Claims 1 and 10 are the only independent claims.  Action on the merits follow:

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
6.	Claims 1-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 11-20 of copending Application No. 14/474,228.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Both the current invention claims 1-18 and Application No. 14/474,228 claims are drawn to a method and apparatus of “accessing a swap service to facilitate transferring value from a funding account to a receiving account”, “obtaining funding account information”, “sending account information and the receiving account information”, “storing the receiving account information”,  “sending funding transaction information”, “processing the submission to produce a submission payment in an amount of the transaction amount and an authorization code”, “sending the submission payment, the authorization code, and the identity of the funding account”, “sending the submission payment, the authorization code, and the funding account transaction information”, “retrieving the receiving account information”, “assigning an escrow account identification code to the receiving account information”, “sending the transaction amount from the submission payment and the updated receiving account information”, “depositing the transaction amount in an escrow account associated with the escrow account identification code”, “sending the updated receiving account information” and “providing to receive the transaction amount 
7.	Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to methods and apparatus of “transferring value from one account to another account”.  The claims from both the present application and Application No. 14/474,228 are significantly similar and the claimed features seem to be identical with various obvious alternate method.
8.	The limitations and details of claims 1-9 and 11-20 of copending Application No. 14/474,228 are substantially similar to the limitations and details of claims 1-18 of the instant application.  Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-27 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claim 1 is directed to a process and Claim 10, being substantially similar to Claim 1, is directed to a product of the process in the form of computer code.  The answer is YES.

Step 2A:  Claims 1-27 recite a system and a method directed to the abstract idea of “transferring value from one account to another account”, (Spec ¶¶ [0004], [0006] and [0023]).  Thus, account management, a particular form of organizing of a human activity, is a commercial or legal interaction in the form of marketing, sales activities or business relations.
 
Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 1, as representative, recites, “accessing a swap service to facilitate transferring value from a funding account to a receiving account”, “obtaining funding account information”, “generating virtual fee selection buttons for display”, “receiving a selection by the user”, “generating a total transaction amount indicator field for display”, “generating a complete transfer button for display”, “receiving an input from the user of a selection of the complete transfer button”, “sending the funding account information and the receiving account information”, “receiving a transfer status message indicating the authorization of the transferring value was successful”, and “receiving a reminder to use a remaining card balance associated with the gift card and a notification of merchant locations associated with the merchant computer where the gift card is redeemable”.  The steps represent a series of actions which contribute to “transferring value from a funding account to a receiving account” which is a fundamental economic activity and which falls under YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “server computing device” for storing data and a “transaction processor” for executing instructions.
The server computing device is recited at a high level of generality (i.e. stores funding account information). The transaction processor is also recited at a high level of generality (as a general purpose processor that performs generic computer functions of sending and receiving data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements 
The “server computing device” and “transaction processor” are recited at a high level of generality and are recited as performing generic computer functions (i.e. sending and receiving data, calculating, storing information) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “stores funding account information approved by the funding account issuer system”, “receiving account information approved by the receiving account issuer system”, and “processing the submission to produce a submission payment in an amount of the transaction amount” are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a NO.

The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims.  The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test.  Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea.  Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claims 1 and 10 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-9 and 11-27 do not resolve the issues raised in the independent claims.  Claims 2-9 and 11-27 are directed toward additional steps which further narrow the independent claim steps.  Accordingly, claims 2-9 and 11-27 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1 and 10.                 

Response to Arguments

12.	As a preliminary matter, the Applicant asserts that “an interview with the Examiner on 01/13/2021 and discussed amendments for overcoming the §101 and 
In response, the Examiner points to the Interview Summary dated 21 January 2021, which contains no such “agreement” reached.

13.	Rejections under Provisional Double Patenting:
	With respect to the rejections at issue, Applicant asserts that “1-18 are provisionally rejected on the ground of non-statutory double patenting as
being unpatentable over claims 1-9 and 11-20 of co-pending Application No. 14/474,228. The Applicant respectfully disagrees with the rejection and the reasoning thereof, nevertheless, will file a terminal disclaimer, if still appropriate, when the claims are otherwise deemed allowable.”, (see Remarks, Page 14 ¶ 2).
	The Examiner reviewed the amended claims for both the instant application and those of Application No. 14/474,228.  The Examiner had determined that the amended features do not make these claim sets patentably distinct from each other.  The Applicant makes no other assertions or arguments with regard to the rejection under Provisional Double Patenting and therefore, the Applicant’s arguments are not persuasive and the subject rejections are maintained.

14.	Rejections under 35 U.S.C. 101:
	Applicant's arguments filed 05 February 2021, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

	With respect to the rejections at issue, Applicant asserts that “as amended, claims 1-27 are a practical application as the claims as a whole are clearly more than a drafting effort designed to monopolize transferring value from a funding account to a receiving account. As such, the Applicant believes the present rejection is
overcome”, (see Remarks, Page 16 ¶ 3).  
The Examiner respectfully disagrees and points to the 101 rejection above for further explanation.  The Examiner notes that consistent with the Applicant’s amendments, the 101 rejection above has been modified to include these newly added claim language.  The thrust of the original rejection remains the same and the Examiner provided additional specific claim language in response to the Applicant’s request for more clarity.
The abstract idea is recited above in Step 2A: as “transferring value from one account to another account”, which is articulated in the Applicant’s own disclosure (Spec ¶¶ [0004], [0006] and [0027]).  Applicant’s tabular comparison appears to address the claim language, but falls short of the concept that the transfer funds from one account to another is in and of itself an abstract idea.   
Accordingly, the Applicant’s arguments in this respect are not persuasive.

The Applicant makes no other assertions or arguments with regard to the rejection under 35 U.S.C. 101 and therefore, the subject claims are directed to non-statutory subject matter, Applicant’s arguments are not persuasive and the subject rejections are maintained.

Prior Art rejections under 35 U.S.C. 103:
Applicant’s amended claim language sufficiently overcomes the prior art of record.  Accordingly, Applicant’s arguments are persuasive and the subject rejections are withdrawn.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PAUL R KLOBERG/Examiner, Art Unit 3691

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691